Citation Nr: 9910197	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  94-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for cold intolerance.

4.  Entitlement to service connection for residuals of a back 
injury.

5.  Entitlement to service connection for a disorder of the 
right shoulder and arm.

6.  Entitlement to service connection for light sensitivity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1974 to November 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1993 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence that 
he currently has a disorder of the sinuses.

2.  The veteran has not presented any competent evidence 
linking a current gastrointestinal disorder with service.

3.  The veteran has not presented any competent evidence 
linking a current cold intolerance disorder to service.

4.  The veteran has not presented any competent evidence 
linking a current back disorder to service.

5.  The veteran has not presented any competent evidence 
linking a current disorder of the right shoulder and arm to 
service.

6.  The veteran has not presented any competent evidence 
linking a current light sensitivity disorder to service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a sinus disorder is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for a gastrointestinal 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim for service connection for cold intolerance is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim for service connection for residuals of a back 
injury is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The claim for service connection for a disorder of the 
right shoulder and arm is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

6.  The claim for service connection for light sensitivity is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis or a peptic ulcer is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that the veteran has not previously 
established service connection for any disability.

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.   See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996).


I.  Entitlement To Service Connection For A Sinus Disorder.

The Board notes that the record demonstrates that the veteran 
has had intermittent problems with his sinuses in the past.  
The veteran's service medical records include a physical 
profile report dated in January 1975 which shows that he had 
sinusitis.  However, subsequent records do not refer to that 
disorder.  The report of a medical history given by the 
veteran in September 1975 shows that he denied having a 
history of sinusitis or ear, nose and throat trouble.  The 
report of a medical board examination conducted in September 
1975 shows that clinical evaluation of the veteran's nose and 
sinuses was normal.  

Similarly, the report of a medical history given by the 
veteran in November 1976 for the purpose of his separation 
from service shows that he again denied having sinusitis or 
ear, nose and throat trouble.  The report of a medical 
examination conducted in November 1976 shows that clinical 
evaluation of the veteran's nose and sinuses was again 
normal.  

A private post-service medical record dated in February 1985 
shows that the veteran reported having problems with his 
sinuses for two years.  It was noted that he had hit his nose 
on a steering wheel in an auto accident in 1975.  The 
impression was chronic rhinosinusitis.

Significantly, there is no current evidence that the veteran 
has sinusitis.  Although the report of an examination 
conducted on behalf of the VA by a fee basis examiner in May 
1992 included a diagnosis of chronic sinusitis, that 
diagnosis was apparently based only on the history given by 
the veteran as the physical examination portion of the report 
contains no findings related to such a disorder.  The report 
of an examination conducted in August 1993 shows that the 
veteran's nasal mucosa looked normal, and there was no sinus 
tenderness.  X-rays of the paranasal sinuses showed that the 
frontal, maxillary, and ethmoid sinuses were well outlined 
and well aerated.  There was no fluid formation, mass or 
erosion.  The radiology impression was normal paranasal 
sinuses.  Similarly, the report of an examination conducted 
for the VA by a fee basis examiner in January 1997 shows that 
the veteran gave a history of having postnasal drip and 
pressure in the ears.  On examination, however, the nostrils 
were patent.  There was no tenderness over the maxillary or 
frontal sinuses.  The nasal septum was intact.  The pertinent 
diagnosis was minimal chronic sinusitis, by history.  An x-
ray of the veteran's sinuses taken in connection with the 
examination was interpreted as being normal.  The Board notes 
that the fact that sinusitis was only diagnosed "by 
history" indicates that there were no current examination 
findings adequate to support a current diagnosis of that 
disorder.  

The veteran offered his own opinion during a hearing held in 
August 1995 that he currently has sinusitis which is related 
to service.  He indicated that he developed the sinus problem 
due to hitting his nose on a steering wheel in service.  Lay 
persons such as the veteran, however, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran 
does not meet his burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).

In summary, the veteran has not presented any competent 
evidence that he currently has a sinus disorder.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, the Board concludes that the claim for service 
connection for a sinus disorder is not well-grounded.

II.  Entitlement To Service Connection For A Gastrointestinal 
Disorder.

The veteran's service medical records include a record dated 
in May 1976 which shows that examination revealed that the 
veteran had epigastric tenderness.  The impression was 
gastroenteritis, questionably secondary to upper respiratory 
infection.  An upper GI series conducted in August 1976 was 
interpreted as being normal.  A service medical record dated 
in September 1976 shows that the veteran complained of having 
an upset stomach, nausea, and vomiting.  Medication was 
prescribed.  

The remainder of the veteran's service medical records, 
however, do not contain any additional references to stomach 
problems.  The report of a medical history given by the 
veteran in November 1976 for the purpose of his separation 
from service shows that he denied having a history of 
frequent indigestion or trouble with his stomach, liver or 
intestines.  The report of a medical examination conducted at 
that time shows that clinical evaluation of the veteran's 
abdomen and viscera was normal.  Thus, there is no evidence 
in the service medical records that the veteran developed a 
chronic gastrointestinal disorder such as a peptic ulcer 
during service.  There is also no evidence of such a disorder 
within one year after separation from service.

Although there are some post-service medical treatment 
records showing that the veteran has reported 
gastrointestinal complaints, those records do not contain any 
medical opinion showing that any current complaints are 
related to service.  For example, the report of a psychiatric 
examination conducted on behalf of the VA by a fee basis 
examiner in August 1993 shows that the diagnoses included 
irritable bowel syndrome, but does not state the etiology of 
that disorder or the date of onset of that disorder.  

In summary, the veteran has not presented any competent 
evidence linking a current gastrointestinal disorder with 
service.  Accordingly, the Board concludes that the claim for 
service connection for a gastrointestinal disorder is not 
well-grounded.

III.  Entitlement To Service Connection For Cold Intolerance.

The veteran contends that he developed a cold intolerance 
disorder in service due to exposure to very cold 
temperatures.  The veteran's service medical records show 
that he was seen on a number of occasions for complaints of 
being unable to tolerate working in cold conditions.  
Ultimately, however, service physicians found no basis for 
the veteran's complaints.  In this regard, the Board notes 
that a service medical board report dated in September 1975 
shows that the medical board concluded after a period of 
hospitalization and testing that a nonspecific disease 
manifest by cold intolerance and possible Raynaud's 
phenomenon was not demonstrated on that admission.  
Accordingly, the veteran was returned to duty.

The earliest post-service medical records containing 
complaints of cold intolerance are dated many years after 
service.  Raynaud's disorder has been diagnosed.  However, 
there is no medical opinion linking the current diagnosis to 
the complaints noted in service.

In summary, the veteran has not presented any competent 
evidence linking any current cold intolerance to service.  
Accordingly, the Board concludes that the claim for service 
connection for cold intolerance is not well-grounded.

IV.  Entitlement To Service Connection For Residuals Of A 
Back Injury.

The veteran's service medical records show that he reported 
complaints pertaining to his back on a few occasions.  For 
example, a service medical record dated in July 1974 shows 
that the veteran complained of low back pain which began 
while he was marching.  He also complained of slight numbness 
on the left side of the body.  On examination, there was 
lumbar paraspinal muscle spasm with slight tenderness.  
Straight leg raising was negative, and muscle strength was 
intact.  X-rays were negative.  The impression was acute back 
strain.  A service medical record dated a day later in July 
1974 shows that the veteran reported that he developed low 
back pain on the left the night before.  There was a full 
range of motion with mild stiffness on the left.  Straight 
leg raising was negative, there was no motor weakness, no 
sensory loss and normal reflexes.  

A service medical record dated in September 1975 shows that 
the veteran reported having chronic back pain with an 
increase in pain after having a bone marrow biopsy.  The 
veteran was placed on a profile which restricted him from 
lifting for a week.  A record dated later in September 1975 
shows that the veteran reported that his back pain was still 
bad.  Darvon was prescribed.  Significantly, however, a 
record dated in October 1975 shows that the veteran reported 
that he no longer had low back pain.

Furthermore, the report of a medical history given by the 
veteran in November 1976 for the purpose of his separation 
from service shows that the veteran denied having recurrent 
back pain.  The report of a medical examination conducted at 
that time shows that clinical evaluation of the veteran's 
spine was normal.  In reviewing the service medical records, 
the Board notes that they reflect that the complaints noted 
in service resolved on both occasions.  

The Board also notes that there is no evidence of arthritis 
of the spine within one year after separation from service.  
The earliest post-service medical evidence pertaining to a 
back disorder is from several years after separation from 
service.  Significantly, those records show that the 
veteran's current back disorder is not related to service, 
but is instead related to a post-service on-the-job injury.  
For example, a private medical record dated in May 1990 shows 
that the veteran reported feeling pain in his low back when 
bending over to clean carpet.  The record contains no mention 
of the veteran's period of service.  

The report of an examination conducted for the VA by a fee 
basis examiner in August 1993 shows that the veteran gave a 
history of injuring his back in May 1990 while cleaning 
carpet, and injuring it again in December 1990 when slipping 
and falling.  Following examination, the diagnosis was 
chronic low back pain.  The report does not contain any 
indication that the back pain was related to service.  

A private medical report dated in September 1994 shows that 
the veteran's injuries occurred in May 1990 during the course 
of occupational duties at a university where he was employed 
as a maintenance repair worker.  It was noted that the 
veteran stated that he had no prior history of back problems.  

Similarly, a consultation report from William Reynolds, M.D., 
dated in April 1997 shows that the veteran reported 
complaints of low back pain an numbness, and gave a history 
of sustaining an injury to his back in May 1990 while 
cleaning carpet.  The report contains no mention of the 
veteran's period of service.  

In summary, the veteran has not presented any competent 
evidence linking any current back disorder to service.  
Accordingly, the Board concludes that the claim for service 
connection for residuals of a back injury is not well-
grounded.

V.  Entitlement To Service Connection For A Disorder
 Of The Right Shoulder and Right Arm.

The veteran testified that he injured his right shoulder and 
arm in service while he was off duty.  He said that he was in 
a car that was stopped and a drunk driver ran into the car 
and caused a wreck.  The veteran said that he went to a 
hospital to get checked out after the accident, but that the 
did not know the name of the hospital.  He also said that his 
arm was placed in a sling for a few days, and he was told to 
let it rest.  

The veteran's service medical records do not contain any 
references to injuries affecting the right shoulder or arm.  
The report of a medical history given by the veteran in 
November 1976 for the purpose of his separation from service 
also shows that he denied having a "trick" elbow or 
shoulder.  The report of a medical examination conducted at 
that time shows that clinical evaluation of the veteran's 
upper extremities was normal.  

There is no evidence of any problems with the right arm 
and/or shoulder until many years after separation from 
service.  The report of an examination conducted in August 
1993 by a private hospital on behalf of the VA shows that the 
examiner concluded that there were no complaints of any 
problems pertaining to the right arm other than the hand.  An 
x-ray of the right shoulder was interpreted as showing mild 
early osteophytic lipping along the inferior aspect of th 
shoulder joint.  The record, however, does not include any 
medical opinion relating the current arthritis of the 
shoulder to service.  

In summary, the veteran has not presented any competent 
evidence linking a current disorder of the right arm and 
shoulder to service.  Accordingly, the Board concludes that 
the claim for service connection for a disorder of the right 
arm and shoulder is not well-grounded.

VI.  Entitlement To Service Connection For Light Sensitivity.

During the hearing held in August 1995, the veteran testified 
that he started having light sensitivity in service after 
being in a blizzard.  He said that he must wear sunglasses 
when the sun gets too bright.  

The veteran's service medical records do not contain any 
references to light sensitivity.  The report of a medical 
history given by the veteran in September 1975 shows that he 
checked a box indicating a history of eye trouble, but no 
specific details were noted.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the eyes and pupils was normal.  
Ophthalmoscopic examination was also normal.  It was noted 
that his uncorrected vision was 20/20 in both eyes.  The 
report of a medical history given in November 1976 and the 
report of a medical examination conducted at that time are 
both negative for any history or findings of eye problems.  

There is no evidence of light sensitivity until many years 
after the veteran's separation from service.  A record dated 
in August 1984 from Richard J. Vesler, an optometrist, shows 
that the veteran gave a history of experiencing dull frontal 
headaches for the last two or three months.  He also said 
that he had been experiencing tired eyes, blurred near 
vision, and increased sensitivity to sunlight.  The record 
does not contain any mention of the light sensitivity being 
related to service.  Similarly, a record dated in November 
1990 from the Ohio State University Clinic shows that the 
veteran stated that he had light sensitivity, but again the 
record does not contain any mention of service.  

The report of a vision examination conducted in January 1997 
by the Ohio State University at the request of the VA shows 
that the veteran gave a history of having intermittent 
blurred vision for the past one or two years.  He also 
complained of having light sensitivity since 1974.  He 
reported that he had been told that his pupils did not 
constrict well because of a medication which he took called 
Atenolol.  Following examination, the diagnoses included 
light sensitivity.  The examiner stated that there was a 
small amount of evidence for light near dissociation as the 
pupils constricted to 4 mm with bright lights and to near 3 
mm with near accommodation.  The examiner further stated that 
the veteran's history of use of over-the counter cold and 
allergy medications was a possible cause of the dilated 
pupils.  However, because of the slight light near 
dissociation, the examiner recommended testing for 
neurosyphilis.  He also recommended the possibility of a CT 
scan to examine the pituitary as the veteran had abnormal 
appearing optic nerves.  In summarizing the findings, he 
stated that the veteran's pupils did not react briskly to 
bright light, and that the etiology of this was unclear.  
Significantly, however, the examiner did not give any opinion 
relating the light sensitivity to service.  

The fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

In summary, the veteran has not presented any competent 
evidence linking any current light sensitivity to service.  
Accordingly, the Board concludes that the claim for service 
connection for light sensitivity is not well-grounded.


ORDER

1.  Service connection for a sinus disorder is denied.

2.  Service connection for a gastrointestinal disorder is 
denied.

3.  Service connection for cold intolerance is denied.

4.  Service connection for residuals of a back injury is 
denied.

5.  Service connection for a disorder of the right shoulder 
and arm is denied.

6.  Service connection for light sensitivity is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals


 



